Citation Nr: 0007227	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  93-22 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) due to 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The Board remanded this case 
back to the RO for further action, to include scheduling the 
veteran for a VA examination, in December 1998.  The RO 
complied with the instructions in the remand, and the case 
has since been returned to the Board.

In a statement received by the RO in February 1999, the 
veteran questioned "when I may expect a hearing" on the 
claim on appeal, but he also emphasized that he had not 
requested such a hearing.  The veteran was subsequently 
informed of his right to submit additional comment on the 
matter on appeal in his December 1999 Supplemental Statement 
of the Case and of his right to request a hearing in a 
February 2000 letter, but he has not subsequently requested a 
hearing.  In view of the correspondences noted above, the 
Board does not find that the veteran has, in fact, requested 
a hearing, and no further action on this aspect of the 
present case is necessary prior to the Board's adjudication 
of the claim on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected disabilities include 
PTSD, evaluated as 100 percent disabling; and right ear 
hearing loss, evaluated as zero percent disabling.

3.  The veteran has not been shown to be permanently 
housebound by reason of service-connected disabilities.





CONCLUSION OF LAW

The criteria for SMC due to housebound status have not been 
met.  38 U.S.C.A. §§ 1114, 5107(a) (West 1991); 38 C.F.R. 
§ 3.350 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

Under VA laws and regulations, SMC may be paid to a veteran 
in cases where that veteran has a single service-connected 
disability rated as 100 percent disabling and either (a) has 
an additional service-connected disability, or disabilities, 
independently rated as 60 percent disabling, which (i) is/are 
separate and distinct from the service-connected disability 
rated as 100 percent disabling and (ii) involve(s) different 
anatomical or bodily symptoms; or (b) is permanently 
housebound by reason of a service-connected disability or 
disabilities.  The latter requirement is met when the veteran 
is substantially confined to his dwelling and the immediate 
premises as a direct result of service-connected 
disabilities, or, if institutionalized, to the ward or 
clinical areas; and it is reasonably certain that the 
disability or disabilities will continue throughout the 
veteran's lifetime.  38 U.S.C.A. § 1114(s) (West 1991); 38 
C.F.R. § 3.350(i) (1999).  The applicable laws and 
regulations contain no provision allowing for the 
consideration of nonservice-connected disabilities in the 
determination of housebound status for the purposes of SMC.

In this case, the veteran has asserted that a variety of 
symptoms, including dizziness, side effects from psychiatric 
medication, low back pain, and a "bowel problem," have 
contributed to his reported housebound status.  Also, the 
veteran has asserted that the fact that he is in receipt of 
Social Security Administration (SSA) disability benefits 
supports his present claim.

The Board would first point out that the criteria for SMC due 
to housebound status are not met on the basis of the 
schedular evaluations assigned for the veteran's service-
connected disabilities.  In this case, the veteran's service-
connected disabilities include PTSD, evaluated as 100 percent 
disabling; and right ear hearing loss, evaluated as zero 
percent disabling.  There is no separate disability or 
disabilities evaluated at the 60 percent rate in addition to 
the veteran's PTSD, which is evaluated at the 100 percent 
rate.  As such, the central question in this case becomes 
whether the record establishes that the veteran is 
permanently housebound by reason of a service-connected 
disability or disabilities.

In this regard, the Board has reviewed the claims file so as 
to fully determine whether the veteran's alleged housebound 
status is supported by the evidence of record.  The Board 
observes that a May 1991 SSA decision confirms the grant of 
disability benefits, although the Board would point out that 
the criteria for SSA disability benefits differ substantially 
from those for SMC due to housebound status.  A July 1992 VA 
psychiatric examination report reflects that the veteran was 
noted to not be gainfully employable.  A July 1993 VA 
treatment report indicates that the veteran had no limits on 
travel, although long periods in vehicles would cause panic 
attacks, and he was found to be "marginally" able to care 
for himself.  The report of a VA hospitalization from 
September to December of 1994 contains a notation indicating 
that the veteran's work capacity was "as tolerated," and he 
was noted to be returning to community living after discharge 
from the hospital.  A December 1994 VA psychiatric 
examination report indicates that the veteran's PTSD was 
under fair control with medication, and the veteran was found 
to be capable of handling his own benefits and competent for 
VA purposes.  These records contain no other commentary 
addressing the veteran's claimed housebound status.

Overall, the Board finds that there is no indication from the 
record that the veteran's service-connected disabilities, as 
opposed to his nonservice-connected disabilities, render him 
permanently housebound.  In fact, this evidence does not even 
establish that the veteran has been found to be housebound on 
any basis.  Given the fact that the vast majority of the 
evidence in this case is five or more years old, the Board 
remanded this case to the RO in December 1998 for the 
scheduling of a VA examination to determine whether the 
criteria for housebound status had been met.  Subsequent to 
this remand, the veteran was scheduled for such an 
examination on multiple occasions, but on each occasion he 
failed to report for the scheduled examination and provided 
no explanation for his failure to report.  In this regard, 
the Board would point out that the VA's statutory duty to 
assist the veteran with the development of facts pertinent to 
his claim is not a one-way street.  If a veteran wishes help 
in developing a claim, he cannot passively wait for it in 
those circumstances where he may or should be able to assist 
in providing putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The Board is thus constrained to 
make a determination based on the relatively dated evidence 
of record. 

In view of the veteran's failure to respond to the VA's 
efforts to assist him with the factual development of his 
claim, the Board is compelled to find that the evidence of 
record does not demonstrate that the criteria for SMC due to 
housebound status have been met.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for that benefit.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt, as set forth in 
38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

The claim of entitlement to SMC due to housebound status is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

